LUMBARD, Circuit Judge
(dissenting):
Regretfully, I must dissent.
The majority contends that revisions in New York State’s recoupment regulation since the institution of this lawsuit have “created” a mootness issue. In effect, those revisions require AFDC recipients who face imminent eviction to request in writing both additional aid to forestall eviction and subsequent reduction of their standard grants over the following six months. Previously, emergency aid was granted and recouped without prior written request. I do not believe that the additional requirement of a request constitutes a sufficiently substantial change in the regulations to deprive plaintiffs of their interest in the controversy or to question the continuing existence of the controversy.
As a general rule, a change in law pending appeal simply requires application of the new law to the appeal. See Fusari v. Steinberg, 419 U.S. 379, 387, 95 S.Ct. 533, 42 L.Ed.2d 521 (1975)1, Hamling v. United States, 418 U.S. 87, 102, 94 S.Ct. 2887, 41 L.Ed.2d 590 (1974); Douglas v. Hampton, 512 F.2d 976, 988 (D.C.Cir.1975); 13 Wright, Miller & Cooper, Fed.Prac. & Proc. § 3533 at 276 (1975). This rule is not applied where the change in law satisfies the principles contended for by the attack on the prior statute; in such a case, the revision will *1155in fact render the original attack moot. See Diffenderfer v. Central Baptist Church, 404 U.S. 412, 92 S.Ct. 574, 30 L.Ed.2d 567 (1972) (attack on tax exemption for church property used as a commercial parking lot mooted by subsequent statute that allowed exemption only if church property was used predominantly for religious purposes). Clearly, that has not occurred here. The prior regulation was challenged because it required recoupment of assistance payments. While the recoupment procedure has been altered by revisions subsequent to the original opinion of the district court, the requirement that all rental emergency assistance be recouped remains unchanged.
It is, of course, true that having sought declaratory relief under the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, plaintiffs must demonstrate the existence of an “actual controversy” in which they seek relief. That criterion has been satisfied in this case by the fact that plaintiffs have had assistance grants recouped and that they challenge the validity of that act, rather than the procedure by which the act was effectuated. It is not critical, as the majority suggests, that the named plaintiffs in this class action have not received funds under the revised regulation. In the context of a request for declaratory relief, it is sufficient that plaintiffs show, as they have done, that their susceptibility to the present regulation is neither “imaginary or speculative,” Younger v. Harris, 401 U.S. 37, 42, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971) nor “chimerical,” Poe v. Ullman, 367 U.S. 497, 508, 81 S.Ct. 1752, 6 L.Ed.2d 989 (1961). See Steffel v. Thompson, 415 U.S. 452, 455, 94 S.Ct. 1209, 39 L.Ed.2d 505 (1974). In the present case, the uncontroverted evidence indicates that plaintiffs have had to take advantage of emergency assistance grants that have been recouped and that members of the class continue to be subjected to the challenged action. Clearly, plaintiffs have retained their interest and the necessary degree of contentiousness throughout the litigation. Golden v. Zwickler, 394 U.S. 103, 89 S.Ct. 956, 22 L.Ed.2d 113 (1969).
The cases cited in the majority opinion for the proposition that changes in the regulations may moot this litigation are distinguishable. Acts of the legislature or of the plaintiffs in those cases effectively nullified the initial complaints. In Allee v. Medrano, 416 U.S. 802, 94 S.Ct. 2191, 40 L.Ed.2d 566 (1974), appellees argued the unconstitutionality of five Texas statutes. The Court mooted the District Court’s judgment relating to three of the statutes, except to the extent that prosecutions thereunder might still be pending, because those statutes had been repealed. The repeal of statutes, which the Court viewed as “a special situation,” falls within the above-mentioned exception that statutory changes will moot a case if those changes satisfy all the principles contended for by the attack on the prior statute.
Dunn v. Blumstein, 405 U.S. 330, 333 n. 2, 92 S.Ct. 995, 31 L.Ed.2d 274 (1972) is similarly inapposite to the majority’s position and may well be cited in support of this dissent. In the footnote cited by the majority, the Supreme Court indicated that a challenge to Tennessee’s durational residence requirement for voting would not be mooted by the fact that the named challenger, Blumstein, would have met the requirements by the time of the next election following the District Court’s opinion. The Supreme Court noted that “Blumstein has standing to challenge (the laws) as a member of the class of people affected by the presently written statute” although he himself was no longer injured by the statute. 405 U.S. at 333 n. 2, 92 S.Ct. at 998.
The final case cited by the majority, Hall v. Beals, 396 U.S. 45, 90 S.Ct. 200, 24 L.Ed.2d 214 (1969), also was rendered moot by a basic legislative change that affected the very source of the plaintiffs’ complaint. As in Blumstein, plaintiffs had challenged residency requirements for voting. While appeal was pending, however, the state legislature *1156reduced the residency requirement from six months to two months, and it was this act that “surely operated to render this case moot.” 396 U.S. at 48, 90 S.Ct. at 201.
Unlike the above cases, the recent revision of New York’s recoupment provision does not satisfy the principles contended for by plaintiffs’ initial attack. The majority candidly recognizes as much by suggesting that the mootness claim would fail “if the court [on remand] permits the intervention of an AFDC recipient who is subject to the existing recoupment procedures.” To remand this case, which has now been before us on three separate occasions over a three-year period, for a cosmetic change is hardly an economical use of judicial resources.
After deciding that the case may be moot, the majority suggests its view on the merits and disagrees with the district court’s holding that the requests for recoupment are not “voluntary” within the meaning of HEW’s latest Program Instruction. I find two faults with reaching that analysis at this time. First, if the case is in fact moot, we are deprived of all jurisdiction and should express no opinion on the merits. Kerrigan v. Boucher, 450 F.2d 487 (2d Cir. 1971). Second, HEW’s Program Instruction, as quoted by the majority, permits voluntary recoupment only of “overpayments.” It is by no means clear that New York’s emergency assistance grants constitute “overpayments.” Indeed, the language of New York’s regulation strongly suggests that the assistance grant is a “current need,” recoupment of which is not authorized by the HEW Instruction. See 18 NYCRR § 352.7(g) (7).2 If this is the proper interpretation of the New York regulation, then the question of voluntariness is irrelevant. Resolution of that matter, however, must now await further proceedings.
Three years ago I urged that we move to a determination of the merits of this unnecessarily protracted litigation. Hagans v. Wyman, 462 F.2d 928, 932 (2d Cir. 1972). I still think we should do so.

. In Fusari, the Court remanded to the district court only after determining that major revisions in the challenged statutes would “ameliorate problems” that the district court had identified and were intended to have “a significant impact on the speed and fairness of the resolution of contested claims” under Connecticut’s unemployment compensation procedures. 419 U.S. at 380, 386, 95 S.Ct. at 538. The Court remanded not because it perceived a question of mootness, but because it was unable “meaningfully to assess the issues” in the appeal on the record generated under the defunct statutes. 419 U.S. at 387, 95 S.Ct. at 539. No similar problem faces us in this instance.


. In its latest amicus memorandum filed in this action, HEW contends:
“If, on the other hand, the duplicate rent assistance payment represents a current need of an AFDC family facing eviction, then the payment is not in excess of what such a family is entitled to under the New York State AFDC plan. In such event, no recovery is permissible under Federal regulations; a State may not recover any portion of a properly paid AFDC grant from a subsequent month’s AFDC grant. In this situation, the HEW recoupment regulations directed to recovery of overpayment would be irrelevant and not applicable.” HEW amicus brief at 3.